DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On Page 7, Line 7, “In order to resent” should be changed to --In order to resend-- or similar.  
Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of Invention III and Species E in the reply filed on 10/02/2020 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application can be conducted without a serious burden on the examiner.  This is not found persuasive because the inventions III and I/II require different fields of search.  For example, Invention III requires a remote server to have a customer service software that generates, encrypts, and sends a new expiry data to a local apparatus.  Invention III also requires a communication port connected to an external device to receive a new expiry data.  A search for the communication port for Invention III is not required for Invention I, and a search for customer service software is not required for Invention II.  Similarly, Invention II requires a time manage process and Invention I requires a wireless networking device, both of which are not recited in Invention III.  Therefore, searching for Invention III would require different search queries than for inventions I and II, thus there is a serious search burden exists.  The Applicant argues that because there are common features between Inventions III and I/II, that there .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/02/2020.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the local apparatus", “the encrypted usable time”, “the usable time per time unit”, and “the encrypted expiry data in the data memory”.  There is insufficient antecedent basis for this limitation in the claim.  
As per the limitation of “the local apparatus”, the lack of antecedent basis renders claim 40 indefinite because it is unclear as to whether the local apparatus and the terminal product are the same device or separate devices.  For examination purposes only, the local apparatus and the terminal 
As per the limitation of “the encrypted usable time”, claim 40 establishes an anteceded basis for “a usable time” but does not establish an antecedent basis for “an encrypted usable time”.  For purposes of examination only, all instances of a “usable time” will be interpreted as “an encrypted/decrypted usable time”.
As per the limitation of “a new expiry date”, there are two instances of establishing antecedent basis for “a new expiry date”.  It is unclear as to whether “a new expiry date” of the remote server is the same as “a new expiry date” received by the at least one communication port connected to at least one external device.  For purposes of examination only, the “new expiry dates” will be interpreted as being the same expiry dates.  Additionally, it is unclear to one of ordinary skill in the art how a received “new expiry date” can be used to update the “usable time” that is stored in the data memory, since an expiry date and usable time are claimed as separate and different elements.
As per the limitation of “the encrypted expiry data in the data memory”, claim 40 establishes antecedent basis for an expiry date of the terminal product stored in the data memory, but not the “encrypted expiry date” stored in the data memory, which is encrypted and sent as “a new expiry date” from the remote server.  For purposes of examination only, all stored expiry dates are interpreted as being encrypted.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, the limitation of claim 40 including “decrypt the encrypted usable time or the encrypted expiry date, decrease the usable time per time unit or compare with the expiry date, encrypt the decreased usable time or the expiry date, store the encrypted and decreased usable time or the expiry date into the data memory” is unclear, because the 
Finally, because of the indefiniteness of the terms of claim 40 presented above, it is unclear to which “usable time” the phrase “if the usable time is inaccessible or decreased to zero” refers.  Additionally, it is unclear as to what “it” refers to in the limitation of “it reaches the expiry date”.  It appears that claim limitations are missing.  For purposes of examination only, “the usable time” is interpreted as “the encrypted usable time” and “it” is interpreted as “the encrypted expiry date”.
Claims 41-49 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency on claim 40.  
Claims 43, 44, and 46 recite a “standard decryption process”.  It is unclear to one of ordinary skill in the art what constitutes as a standard decryption process, as the Applicant’s claims, in light of the Applicant’s specification, does not establish a basis for determination as to the standard.  What is standard to one of ordinary skill in the art may not be standard to another of ordinary skill in the art.  Claims 45-48 are further rejected because of their dependency on claim 44.

Allowable Subject Matter
Claims 40-49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  It is noted, however, that the notice of allowable subject matter is based on the Examiner’s interpretation of the claimed subject matter, as explained in the rejection above.  Therefore, Applicant’s amendment to potentially overcome the rejection of claims 40-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, would remain allowable only if the interpretation above is maintained.
The following is a statement of reasons for the indication of allowable subject matter:  
Singer et al. (U.S. 2004/0117440 A1) is the closest prior art to the Applicant’s claimed invention.  The Singer reference teaches a server that maintains licenses for clients having expiration periods (see Singer, Paragraph [0095]).  When a client device does not receive a refreshed license from the server, e.g. when the client is disconnected from the server, the client disables the license.  The server, however, does not encrypt the expiration period, and does not transmit/send the expiration period to the client.  Additionally, the client does not have a usable time determination to determine whether or not to disable some or all functions, and only has a license expiration determination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683